Case 2:19-mj-01067-DUTY Document4 Filed 04/22/19 Pagelof2 Page ID #:334

Case 2:19-mj-01067-DUTY *SEALED* Document 1-1 *SEALED* Filed 03/18/19 Page 1 of 67
Page ID #:67

UNITED STATES DISTRICT COURT
for the

Central District of California

In the Matter of the Search of:
Information associated with account identified as
“Hector Gonzalez” that is within the possession,

custody, or control of FACEBOOK, INC.

Case No. 19-MJ-01067

WARRANT PURSUANT TO 18 U.S.C. § 2703
To: | Any Authorized Law Enforcement Officer
An application by a federal law enforcement officer requests the production and search of the following data:
See Attachment A
The data to be produced and searched, described above, are believed to contain the following:

See Attachment B

I find that the affidavit, or any recorded testimony, establishes probable cause to produce and search the data
described in Attachment A, and to seize the data described in Attachment B. Such affidavit is incorporated

herein by reference.

AUTHORIZED LAW ENFORCEMENT OFFICER’S IS/ARE HEREBY COMMANDED to serve this
warrant on FACEBOOK, INC. in the daytime, between the hours of 6:00 a.m. and 10:00 p.m., within 14 days
from the date of its issuance.

FACEBOOK, INC. IS HEREBY COMMANDED to produce the information described in Attachment A
within 10 calendar days of the date of service of this order. FACEBOOK, INC. IS FURTHER
COMMANDED to comply with the further orders set forth in Attachment B, and, pursuant to 18 U.S.C.

§ 2705(b), shall not notify any person, including the subscriber(s) of the account/s identified in Attachment A,

of the existence of this warrant.

The officer executing this warrant, or an officer present during the execution, shall prepare an inventory as
required by law, and shall promptly return this warrant and the inventory to the United States Magistrate Judge
on duty at the time of the return through a filing with the Clerk’s Office.

AUTHORIZED LAW ENFORCEMENT OFFICERSS IS/ARE FURTHER COMMANDED to perform
the search of the data provided by FACEBOOK, INC. pursuant to the procedures set forth in Attachment B.

 

 

 

 

, Ff .
Time & Date: 3/19/2019 {Ate tr ms hi x es bo
. J JA } ' fp , Judge 's signature
City and State: f.0% dA of 25 LA Alexander F. MacKinnon. U.S, Magistrate Judge
V Printed name anid title

AUSA: Sara B. Milstein ((213) 894-8611)
Case 2:19-mj-01067-DUTY Document4 Filed 04/22/19 Page 2of2 Page ID #:335

Case 2:19-mj-01067-DUTY *SEALED* Document 1-1 *SEALED* Filed 03/18/19 Page 2 of 67
Page ID #:68

 

Return

 

Case No: 19-MJ-01067 Date and time warrant served on provider:

 

March 18, 2019 at 3:04 p.m.

 

Inventory made in the presence of:
N/A

 

Inventory of data seized:
[Please provide a description of the information produced. ]

The below two files were produced by Facebook:

1. 372736636646 153. pdf
2. 372736636646153.zip

 

Certification

 

 

I declare under penalty of perjury that I am an officer involved in the execution of this warrant, and that this
inventory is correct and was returned along with the original warrant to the designated judge through a filing
with the Clerk’s Office.

a

Date: U- 22-19

 

RKecuting officer’s sighature
TT Te n S22 CAD
Printed name and title

 

 
